Citation Nr: 1028289	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for peroneal nerve damage resulting from 
surgery at a VA Medical Center (VAMC) in May 1997 for revision of 
a right knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his daughter, and his son


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, on behalf of the Baltimore, Maryland RO, in 
which the RO denied compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for peroneal nerve damage.  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  On the date of the hearing, the Veteran 
submitted additional evidence in support of his claim.  This 
evidence was accompanied by a waiver of RO consideration.  The 
Board accepts this evidence for inclusion in the record.  See 38 
C.F.R. § 20.1304 (2009).

The Board notes that the claims file reflects that the Veteran 
was previously represented by the Maryland Department of Veterans 
Affairs (as reflected in a November 2005 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In June 2009, the Maryland Department of 
Veterans Affairs withdrew as the Veteran's representative.  On 
the date of his hearing, the Veteran filed a VA Form 21-22, 
appointing the Disabled American Veterans as his representative. 
The Board recognizes the change in representation.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board's review of the claims file reveals that further action 
on the claim on appeal is warranted.  

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for 
peroneal nerve damage due to right knee surgery performed at the 
Martinsburg VA Medical Center (VAMC) in May 1997.  During the 
July 2010 hearing, the Veteran testified that the surgeon who 
performed his right knee surgeries in May 1997 had initially told 
him that he thought scar tissue was causing right foot drop, but 
that, about a year later, he advised him that something must have 
lain against the nerve during the operation.    

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
veteran's qualifying additional disability in the same manner as 
if such additional disability was service connected.  A 
disability is a qualifying additional disability if it was not 
the result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
VA.  In addition, the proximate cause of the disability must be 
either carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2009).  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the beginning 
of hospital care, medical or surgical treatment, upon which the 
claim is based, to the veteran's condition after such care or 
treatment has stopped.  38 C.F.R. § 3.361(b) (2009).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  

In addition to a showing of additional disability, there must be 
evidence showing either that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider, 
or that VA furnished treatment without the informed consent of 
the veteran, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), as in emergency 
situations. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).  

VA is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The record reflects that the Veteran underwent total right knee 
replacement in 1984, which was revised in 1994.  He again 
underwent revision of the right total knee replacement at the 
Martinsburg VAMC on May 6, 1997.  His knee, however, was 
dislocated on the weekend of the surgery, therefore, he was taken 
back to the operating room on May 13, 1997 for evacuation of 
hematoma and replacement of a 10-mm. initial insert with a 15-mm. 
tibial insert.  The discharge summary from this period of 
hospitalization reflects that the Veteran was optimistic, 
notwithstanding the latest complication of a partial compromise 
of the deep branch of the peroneal nerve, with a partial 
footdrop.  

In June 1998, the Veteran underwent exploration of the peroneal 
nerve of the right knee.  The pre- and post-operative diagnoses 
were peroneal neuropathy, right knee.  Although the copy of the 
operation report associated with the claims file is cut-off, the 
readable portions of the report reflect that the Veteran had 
undergone two revisions of his right total knee replacement, and 
that he had a partial peroneal nerve palsy following the second.   

A May 2005 record of VA treatment notes that the Veteran was 
using an ankle fixation orthotic in his right shoe to compensate 
for his chronic foot drop from a previous nerve injury.  A July 
2005 record of VA treatment notes that the Veteran's right total 
knee replacement was loose, and that he had already had two 
revisions, one of which was complicated by peroneal palsy.  The 
Veteran has not been afforded a VA examination for an opinion as 
to whether it is at least as likely as not that he has any 
additional disability, to include peroneal nerve damage, as a 
result of VA surgery in May 1997.  In light of the foregoing 
evidence, the Board finds that a VA examination would be helpful 
in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  During the July 2010 hearing, the 
Veteran reported that he was willing to report for a VA 
examination.  

During a February 2007 Decision Review Officer (DRO) Telephone 
Conference, the Veteran stated that he was only told by doctors 
that an infection could result from procedures, and that he was 
not notified about any possible nerve damage.  During the July 
2010 hearing, the Veteran testified that he did not recall 
whether, prior to his May 1997 surgery, VA had provided him with 
a form to sign regarding the potential complications of the 
surgery being performed.  No signed consent forms regarding the 
May 1997 surgeries are currently associated with the claims file.  
As any signed consent documents are potentially pertinent to the 
appeal and within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In addition, the Board notes that the copy of the June 1998 
operation report currently associated with the claims file is a 
poor copy, as portions of that report are cut off.  On remand, 
the AMC/RO should attempt to obtain a better quality copy of this 
operation report.  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  A July 1996 record of VA treatment reflects that, prior 
to his May 1997 surgery, the Veteran had obtained a second 
opinion from Dr. Jaffe in New York, as to the options available 
regarding his right knee.  A March 2005 record of VA treatment 
reflects that the Veteran received treatment for right knee 
arthritis at the Anderson Clinic in Washington.  In 
correspondence received in December 2009, the Veteran reported 
that he was scheduled to have right knee surgery in January 2010.  
Records of treatment from Dr. Jaffe, the Anderson Clinic, and 
records regarding any right knee surgery performed in January 
2010 have not been associated with the claims file.  On remand, 
the AMC/RO should attempt to obtain any pertinent records from 
these healthcare providers.  
    
As a final matter, the Board notes that, during the July 2010 
hearing, the Veteran's representative argued that VA seemed to 
have requested quality assurance records, but that there was no 
response.  The Board cannot find any indication that such records 
were requested by the RO.  In any event, there is no indication 
in the record that quality assurance records pertinent to the 
Veteran's claim do, in fact, exist.  Even if such records had 
been created, the right knee surgeries in question occurred in 
1997, over thirteen years ago.  It is VA's established policy to 
destroy quality assurance records after three years.  See Norvell 
v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records 
Control Schedule 10-1, at XXXIII-1, XXXIII-2 (Feb. 14, 2002)).  
Hence, even if quality assurance records had been created in 
1997, they would have been destroyed many years ago.  It is also 
notable that, with some exceptions, records created by VA as part 
of a quality assurance program are confidential and privileged 
and may not be disclosed to any person or entity.    38 U.S.C.A. 
§ 5705(a).  As any request for quality assurance records would be 
futile, the Board will not ask the AMC/RO to take any action 
regarding such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his right knee 
and/or peroneal nerve damage, following the 
May 1997 surgeries.  Of particular interest 
are any handwritten reports and signed 
consent documents regarding the May 1997 
knee surgeries, a better quality copy of the 
June 1998 operation report, records of 
treatment from Dr. Jaffe, records of 
treatment from the Anderson Clinic, and any 
records regarding right knee surgery 
performed in January 2010.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any peroneal nerve damage.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and a 
review of the record, the physician should 
identify all current disability/ies 
involving the peroneal nerve and/or right 
foot drop.  Then, the physician should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran 
incurred additional disability as the 
result of VA medical treatment, 
specifically, his May 1997 right knee 
surgeries.  If so, he or she should also 
opine as to whether the proximate cause of 
such disability was (a) carelessness, 
negligence, or lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or (b) an event not 
reasonably foreseeable.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



